DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on November 18th, 2022, has been entered. 
Upon entrance of the Amendment, claims 16 and 20 were amended. Claims 1-21 are currently pending. 
Response to Arguments
Applicant’s arguments filed on November 18th, 2022, with respect to amended features of claim 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the rejection of claim 1 have been fully considered but they are not persuasive.  
The Applicant has argued “based upon col. 8, lines 26-35 of Rusli's specification and the annotated FIG. 7 and FIG. 10 of Rusli below, the conductive circuit 152 includes the first element 160 having a first portion such as the structure 110. In other words, the structure 110, namely a part of the conductive circuit 152, is interpreted as both the claimed copper layer circuit layer and the claimed build-up structure layer, rendering such interpretation improper”. The argument is not persuasive. The examiner cited the copper circuit 152, as seen in Figs. 3-4 of Rusli, to meets the claimed limitation “copper circuit layer”. The examiner also cited the conductive structure which fills the recesses 108 in Fig. 4 (structure 110 in Fig. 5) to meets the claimed limitation “build-up structure layer”. The two structures are different and are formed separately, therefore the rejection was proper. The examiner interpreted the claim language and cited elements from the reference to meet the limitations of the claim. The language used by the reference is not necessarily same as the language of the claim. 
 The Applicant has argued “the structure 110 is the upper part of the conductive circuit 152 and is NOT formed on the structures 129/120/101/127 (interpreted as the claimed carrier). Therefore, Rusli fails to disclose at least "forming a build-up structure layer on the copper foil circuit layer and the surface of the carrier"”. The argument is not persuasive because the claim does not require the build-up structure layer is formed directly on the surface of the carrier.  Even though structure 110 does not directly contact the carrier stack 129/120/101/127, the requirement of the claim is still met.
The Applicant has argued “since the subtractive process has fewer process steps, the claimed invention costs less in production, simplifies the fabrication process, and achieves good flatness of the copper foil circuit layer. Rusli's semiconductor device fails to not only disclose the claimed structure but also to achieve the effects of the claimed invention as mentioned.” The argument is not persuasive because the effect is not recited in the claim. In a broad sense, plating is a form of laminating, and semi-additive process is a form of subtractive process, because the plated copper portions on top of photoresist layer are removed (or subtracted) when the photoresist layer is moved. After the copper portions on top of photoresist layer are removed, the copper foil circuit layer exposes a part of the surface of the carrier (where the photoresist was previously present on). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 16 and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (U.S. Patent No. 11,139,179).
Regarding to claim 16, Chen teaches a package structure, comprising:
a copper foil circuit layer (Figs. 8K-L, Fig. 9L, element 142, column 6, line 46);
a build-up structure layer, disposed on the copper foil circuit layer and comprising at least one insulating layer, wherein a first surface of the copper foil circuit layer is aligned with a second surface of the build-up structure layer, and the at least one insulating layer covers the copper foil circuit layer (Figs. 8K-L, Fig. 9L, build-up structure including conductive layers 121, 130, 145, and insulating layer 141);
at least one electronic component, disposed on the build-up structure layer (Figs. 8K-L, Fig. 9L, element 120); and
a package colloid, covering the at least one electronic component and the build-up structure layer (Figs. 8K-L, Fig. 9L, element 110).

    PNG
    media_image1.png
    826
    1675
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    909
    1670
    media_image2.png
    Greyscale

Regarding to claim 20, Chen teaches the build-up structure layer comprises at least one build-up circuit layer and at least one conductive via, the at least one build-up circuit layer is disposed on the at least one insulating layer, and the at least one conductive via penetrates through the at least one insulating layer and is electrically connected to the at least one build-up circuit layer and the copper foil circuit layer (Fig. 8L, Fig. 9L).
Regarding to claim 21, Chen teaches an orthogonal projection of the at least one electronic component on the build-up structure layer is not overlapped with the at least one conductive via (Fig. 9L).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rusli (U.S. Patent No. 9,847,244) in view of Maeda et al. (U.S. Patent No. 8,707,554).
Regarding to claim 1, Rusli teaches a manufacturing method of a package structure, comprising:
providing a carrier, wherein the carrier has a surface (Fig. 1; column 5, lines 24-29, carrier including stack 120/129/101/127);
laminating a copper layer on the surface of the carrier (Figs. 2-3, element 152, column 6, lines 65-67);
performing a subtractive process on the copper layer to form a copper circuit layer on the carrier, wherein the copper foil circuit layer exposes a part of the surface of the carrier (column 7, lines 5-9, conductive circuit 152  formed with RDL patterning with semi-additive plating, semi-additive plating is a standard process name in substrate manufacturing whereby dry film is attached on electroless Cu plating, then use Cu plating to build up the trace thickness. Subsequently the dry film is stripped, then Cu etched);
forming a build-up structure layer on the copper circuit layer and the surface of the carrier, wherein a first surface of the copper circuit layer is aligned with a second surface of the build-up structure layer (Figs. 4-5, element 110; column 7, lines 44-49);
disposing at least one electronic component on the build-up structure layer (Fig. 6, element 112; column 8, lines 13-15);
forming a package colloid to cover the at least one electronic component and the build-up structure layer (Fig. 6, element 114; column 8, lines 40-41); and
removing the carrier to expose the first surface of the copper circuit layer (Figs. 8-10, removing the carrier to expose the first surface of the copper circuit layer 152).
Rusli does not explicitly disclose the circuit layer 152 is a copper foil layer. 
Maeda discloses a copper foil layer formed on a carrier (Fig. 5, column 9, lines 13-17), a build-up structure layer formed on the copper foil circuit layer (Fig. 9), and the carrier is removed to expose the first surface of the copper foil circuit layer (Fig. 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rusli in view of Maeda to configure the copper circuit layer to be a copper foil layer in order to obtain a non-defective thin conductive layer. 
Regarding to claim 2, Rusli teaches the carrier comprises:
a substrate (Fig. 1, element 120; column 5, lines 24-29);
a release film disposed on the substrate a substrate (Fig. 1, element 127; column 5, lines 24-29); and
an adhesive layer disposed on the release film and located between the release film and the copper foil layer a substrate (Fig. 1, element 129; column 5, lines 24-29).
Regarding to claim 3, Rusli as modified discloses the step of removing the carrier comprises:
performing a laser removal process to remove the substrate to expose the release film (column 11, lines 17-18);
peeling off the release film to expose the adhesive layer (Fig. 8); and
performing an etching process to remove the adhesive layer to expose the first surface of the copper foil circuit layer (Figs. 9-10).
Regarding to claim 4, Rusli as modified discloses forming a surface treatment layer on the first surface of the copper foil circuit layer (Fig. 3, element 107. Since the claim does not specify the intended meaning of “surface treatment”, the limitation is given BRI).
Regarding to claim 5, Rusli as modified discloses the step of removing the carrier comprises:
performing a laser removal process to remove the substrate to expose the release film (column 11, lines 17-18);
peeling off the release film to expose the adhesive layer (Fig. 8); and
performing an etching process to remove the adhesive layer to expose the first surface of the copper foil circuit layer (Figs. 9-10).
Regarding to claim 6, Rusli teaches forming a surface treatment layer on the first surface of the copper foil circuit layer exposed by the adhesive layer (Fig. 12, element 119. Since the claim does not specify the intended meaning of “surface treatment”, the limitation is given BRI).
Regarding to claim 7, Rusli teaches the build-up structure layer comprises at least one insulating layer, at least one build-up circuit layer, and at least one conductive via, the at least one insulating layer covers the copper foil circuit layer, the at least one build-up circuit layer is disposed on the at least one insulating layer, and the at least one conductive via penetrates through the at least one insulating layer and is electrically connected to the at least one build-up circuit layer and the copper foil circuit layer (Fig. 6, the build-up structure layer comprises insulating layer 107, build-up circuit layer 112, and conductive via 110, the insulating layer 107 covers the copper foil circuit layer 152, the build-up circuit layer is disposed on the insulating layer 107, and the conductive via 110 penetrates through the insulating layer 107 and is electrically connected to the build-up circuit layer 112 and the copper foil circuit layer 152).
Regarding to claim 9, Rusli teaches the at least one electronic component comprises at least one micro light-emitting diode, at least one resistor, at least one capacitor, at least one driving integrated circuit, at least one application processor, at least one memory, or at least one high performance computing chip (column 8, lines 4-5).
Allowable Subject Matter
Claims 10-15 are allowed. The reasons for allowance of claims 10-15 were provided in the previous Office Action.
Claims 8 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 8, the prior art fails to anticipate or render obvious the claimed limitations including “before the step of forming the package colloid, the manufacturing method further comprises forming a surface treatment layer on a third surface of the build-up structure layer opposite to the second surface, wherein the at least one electronic component directly contacts the surface treatment layer” in combination with the limitations recited in claim 1.
Regarding to claim 17, the prior art fails to anticipate or render obvious the claimed limitations including “an adhesive layer, disposed on the second surface of the build-up structure layer and exposing a part of the copper foil circuit layer; a first surface treatment layer, disposed on a third surface of the build-up structure layer opposite to the second surface, wherein the at least one electronic component directly contacts the first surface treatment layer; and a second surface treatment layer, disposed on the copper foil circuit layer exposed by the adhesive layer” in combination with the limitations recited in claim 16.
Regarding to claim 18, the prior art fails to anticipate or render obvious the claimed limitations including “a first surface treatment layer, disposed on a third surface of the build-up structure layer opposite to the second surface, wherein the at least one electronic component directly contacts the first surface treatment layer; and a second surface treatment layer, disposed on the first surface of the copper foil circuit layer” in combination with the limitations recited in claim 16.
Regarding to claim 19, the prior art fails to anticipate or render obvious the claimed limitations including “a first surface treatment layer, disposed on the first surface of the copper foil circuit layer, wherein the at least one electronic component directly contacts the first surface treatment layer; and a second surface treatment layer, disposed on a third surface of the build-up structure layer opposite to the second surface” in combination with the limitations recited in claim 16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828